PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/341,250
Filing Date: 11 Apr 2019
Appellant(s): DAVIS et al.



__________________
Winston Chu
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 11/08/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/08/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” Examiner’s Note: the objections to the claims detailed in the Office action dated 06/08/2021 were addressed and corrected in the after final amendment filed 09/08/2021 and entered by the Examiner on 09/20/2021. 
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 1, 4-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Dunbar et al. (US 2015/0377856 A1).
Regarding claim 1, Dunbar discloses a method for sequencing a nucleic acid molecule using a sequencing cell comprising a nanopore in a membrane that resides over a well (system and method for polynucleotide sequencing including a nanopore sensor comprising a cell membrane that resides above a trans channel “well” [abstract/title; Paras. 0024, 0052-0053; Figs. 5-6]), a first electrode at a bottom of the well, a second electrode in a chamber above the membrane, and an electrolyte in the well and the chamber (a bottom electrode is disposed at the bottom of the trans well 
applying a first voltage signal across the first electrode and the second electrode during a first time period, thereby creating a force that moves a nucleic acid molecule in the sequence cell through the nanopore (a command voltage is set to a predetermined voltage causing the output voltage Vo on the output terminals to become stable wherein an applied voltage across the electrodes necessarily would satisfy the functional limitation of the nucleic acid molecule moving through the nanopore [Paras. 0056; Figs. 5-6, 9, 11]), wherein the first voltage signal is configured to increase at a first rate that compensates for a change in the capacitance at the first electrode during application of the first voltage signal such that an effective voltage across the nanopore during the application of the first voltage signal is more level than an effective voltage across the nanopore when the first voltage is held constant (after some time a step voltage 454 is applied and the output voltage variation is measured wherein the value of the electrode resistance can be measured from which the parasitic capacitance can be calculated and compensated for [Paras. 0021-0023, 0055-0059; Figs. 9-10; Claims 10 and 22; Note: the parasitic capacitance causes the 
determining a first set of signal values measured during the first voltage signal, the first set of signal values corresponding to one or more nucleotides in the nucleic acid molecule (the number of charged ions passing through the nanopore are the result of the DNA nucleotide strand passing through the nanopore wherein monitoring the resulting current enables one to sequence the DNA nucleotide [Paras. 0006, 0065, 0072]).
Regarding claim 4, Dunbar further discloses determining the first rate from a discharging characteristic of the sequencing cell, optionally comprising an RC time constant (the change in the output voltage Vo is determined as dependent upon the resistance, the time constant, and the capacitance [Para. 0059; Examiner notes that, although not relied upon in the current grounds of rejection, Fernandez (cited below) also teaches determining the rate of the decay using the RC time constant method]).
Regarding claim 5
Regarding claim 6, Dunbar further discloses wherein the method further comprises: 
monitoring a nanopore voltage across the nanopore relative to a preset reference voltage (after the voltage step Vcmd is applied the output variation is measured [Para. 0056-0059; Figs. 9-10]);
upon detecting a magnitude of the nanopore voltage failing below the preset reference voltage, increasing the magnitude of the first voltage signal to a second voltage higher than the present voltage (after the R is calculated and the resulting nanopore current is measured, a new voltage V’cmd is applied wherein V’cmd = Vcmd+ixRs [Paras. 0056-0059; Figs. 9-10]); and
determining a second set of signal values measured during the first voltage signal, the second set of signal values corresponding to one or more nucleotides in the nucleic acid molecule (the presence and/or absence and/or change in the molecular composition can be detected by measuring the electric current through the pore that is positioned by applying the potential difference between the chambers [Paras. 0005-0006; 0065]).
Regarding claim 7, Dunbar further discloses monitoring a current flowing through the sequencing cell (both the voltage and current are measured for the compensation determination [Paras. 0056-0059; Figs. 9-10]).
Regarding claim 8, Dunbar further discloses wherein the first voltage signal comprises a plurality of pulse signals superimposed over a base voltage (a command voltage Vcmd is set to a predetermined voltage until the output voltage Vo is in a steady-state mode at which time a Vcmd voltage step is applied [Para. 0057; Fig. 9; 
Regarding claims 9-10, Dunbar further discloses wherein first set of signal values comprise voltage signals, of instant claim 9, and the first set of signal values comprise current signals, of instant claim 10 (the potential difference is applied across the chamber/nanopore (voltage signal) and the measure electric current through the pore is used to detect molecules including sequencing of polynucleotides such as DNA [Paras. 0005-0006, 0065]).
Regarding claim 11, Dunbar discloses a method for sequencing a nucleic acid molecule using a sequencing cell comprising a nanopore in a membrane that resides over a well (system and method for polynucleotide sequencing including a nanopore sensor comprising a cell membrane that resides above a trans channel “well” [abstract/title; Paras. 0024, 0052-0053; Figs. 5-6]), a first electrode at a bottom of the well, a second electrode in a chamber above the membrane, and an electrolyte in the well and the chamber (a bottom electrode is disposed at the bottom of the trans well and the top electrode is in a cis chamber above the membrane wherein a KCl electrolyte is in the well and the chamber [Paras. 0052-0053; Figs. 5-6]), the method comprising:
applying a first voltage signal across the first electrode and the second electrode, wherein the first electrode and the electrolyte are selected to operate in a non-Faradaic manner, thereby creating a force that moves the nucleic acid molecule in the sequence cell through the nanopore (a command voltage is set n and/or a parasitic capacitance CP indicates that the electrode and electrolyte operate to at least some degree in a non-Faradaic manner as a capacitance forms rather than a redox reaction that would indicate a Faradic reaction [Paras. 0005-0011, 0021-00230056, 0065; Figs. 5-6, 9, 11]);
determining a first set of one or more signal values measured during the first voltage signal, the first set of one or more signal values corresponding to one or more nucleotides in the nucleic acid molecule (the number of charged ions passing through the nanopore are the result of the DNA nucleotide strand passing through the nanopore wherein monitoring the resulting current enables one to sequence the DNA nucleotide [Paras. 0005-0006, 0065, 0072]);
monitoring a magnitude of nanopore voltage across the nanopore relative to a preset reference voltage (after the voltage step Vcmd is applied the output variation is measured [Para. 0056-0059; Figs. 9-10]); 
upon determining that the magnitude of the nanopore voltage is below the preset reference voltage, increasing the magnitude of the first voltage signal to a second voltage such that the nanopore voltage is equal to or higher than the present reference voltage (after the R is calculated and the resulting nanopore current is measured, a new voltage V’cmd is applied wherein V’cmd = 
determining a second set of one or more signal values measured during the first voltage signal being at the second voltage, the second set of one or more signal values corresponding to one or more nucleotides in the nucleic acid molecule (the presence and/or absence and/or change in the molecular composition can be detected by measuring the electric current through the pore that is positioned by applying the potential difference between the chambers; the compensated voltage V’cmd would be used for the polynucleotide sequencing and thus meets the limitations of the “second voltage” wherein the second set of signal values includes the current of the translocated polynucleotide [Paras. 0005-0006; 0065]).
Regarding claim 12, Dunbar further discloses monitoring a current flowing through the sequencing cell (both the voltage and current are measured for the compensation determination [Paras. 0056-0059; Figs. 9-10]).
Regarding claim 13, Dunbar further discloses wherein the first electrode is configured to facilitate non-Faradaic conduction of ionic current and forms a capacitance with ions in the electrolyte (the command voltage is applied to the nanopore device which provides a non-Faradaic conduction of ionic current that facilitates the transfer of the DNA through the nanopore and forms a capacitance that is compensated for; the formation of a nanopore sensor capacitance Cn and/or a parasitic capacitance CP indicates that the device comprises at least some degree of non-.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dunbar, as applied to claim 1 above, and further in view of Fernandez-Gomez et al. (US 2017/0091381 A1, hereinafter referred to as Fernandez). 
Regarding claim 2, Dunbar discloses the limitations of claim 1 as discussed previously.
Dunbar is silent on the application of a second voltage signal of opposite polarity and thus fails to expressly teach “further comprising a second voltage signal across the first electrode and the second electrode, the second voltage signal having an opposite polarity as the first voltage signal”.
Fernandez discloses a method for sequencing polynucleotides using a nanopore sensor (abstract; Paras. 0040, 0044, 0125-0126]. Fernandez teaches that it is possible to reduce the net ionic current in the system by applying a second voltage signal that is opposite in polarity from a first voltage signal in order to form an AC signal. Fernandez teaches that such method includes forming a duty cycle such that the area under the curve of the first signal is substantially the same as the area under the curve of the second signal such that the sum of the positive and negative charges through the double layer over one period of oscillation is close to zero [Para. 0077].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Dunbar such that a second voltage of opposite charge to the command voltage is applied such that the magnitude of the opposing voltage pulses are the same because such method provides the benefit of reducing the net ionic current and results in double layer charge over one duty cycle of close to zero and no net ionic charge builds up over time [Para. 0007].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Dunbar, as applied to claim 1 above, and further in view of Davies et al. (US 2015/0011402 A1).
Regarding claim 3, Dunbar discloses the limitations of claim 1 as discussed previously.
Dunbar is silent on the DNA molecule comprising speed bumps and thus fails to expressly teach “wherein the nucleic acid molecule has one or more speed bumps that are configured to modify a speed with which the nucleic acid molecule moves through the nanopore to allow measurement of signal values corresponding to one or more nucleotides in the nucleic acid molecule”.
Davies teaches a method for analyzing DNA compounds using a nanopore sensor [abstract] wherein Davies teaches that speed bumps can be used as compounds that form complexes with segments of the DNA molecule such that when the DNA molecule goes through a nanopore under an electric potential, the complex formed between the speed bump and the binding segment stalls the test DNA molecule in the nanopore for a dwelling time long enough for the nanopore detector to obtain structure information of the test DNA molecule after which the complex can dissociate 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of sequencing the nucleic acid molecule disclosed by Dunbar such that the method includes the use of one or more speed bumps complexed with the nucleic acid molecule because Davies teaches that such speed bumps increase the dwelling time of the nucleic acid molecule by stalling the translocation and thus yields a better signal quality and the acquisition of more sequence information [Paras. 0032, 0103].


(2) Response to Argument

Appellant's Argument (A): Appellant argues on Pgs. 4-6 with respect to the rejection of claim 1 that “Dunbar fails to teach "wherein the first voltage signal is configured to increase at a first rate that compensates for a change in the capacitance at the first electrode during application of the first voltage signal such that an effective voltage across the nanopore during the application of the first voltage signal is more level than an effective voltage across the nanopore when the first voltage signal is held constant." Emphasis added [by Appellant]. Appellant further argues that “In contrast, the cited portion of Dunbar only teaches an application of a step voltage in order to determine various electrical properties of the nanopore sensor, such as the series resistance (Rs) and the parasitic capacitance (Cp). See Dunbar, paragraphs [0021]-[0023] and [0055]-

Examiners Response (A): Appellant’s interpretation of the first voltage signal being “configured to increase at a first rate” is much narrower than the instant claims or instant specification suggest. Appellant appears to argue a narrow interpretation whereby the voltage increases linearly and continuously from a first value to a second value with respect to time. The instant claims merely require that the voltage signal is configured to increase “at a first rate”. A rate increase does not imply or require a linear increase or even a continuous increase (i.e., the application of a first voltage, a pause in time, and the application of a second voltage would also read upon a “increase at a first rate” as the voltage would increase over a given time period). Thus, a stepwise increase in the voltage with respect to time would read upon an increase in the “rate” (i.e., a step increase in voltage with respect to time). Dunbar discloses in Paras. 0021-0023 wherein a first voltage is applied to the system, a resistance is determined (which is dependent 
	With regards to Appellants argument that Dunbar fails to meet the limitation wherein the voltage signal is “more level” than an effective voltage than if the first voltage signal is held constant (without an increase in the voltage) this limitation, the resistance/parasitic capacitance causes the “output voltage variation” and thus the compensation using the step voltage necessarily yields a voltage signal that does not comprise the “variation” and thus is more “level” (i.e., compensating to remove the variation necessarily creates a voltage output that is more “level” than when no compensation occurs; it’s the entire purpose for the compensation). Examiner further notes that the application of a step voltage to compensate for a voltage decrease due to 


Appellant's Argument (B): Appellant argues on Pgs. 6-7 with respect to the rejection of claim 11 that “Dunbar fails to teach "monitoring a magnitude of nanopore voltage across the nanopore relative to a preset reference voltage; [and] upon determining that the magnitude of the nanopore voltage is below the preset reference voltage, increasing the magnitude of the first voltage signal to a second voltage such that the nanopore voltage is equal to or higher than the preset reference voltage." Emphasis added [by Appellant]. Appellant further argues that “In contrast as stated above, the cited portion of Dunbar only teaches an application of a step voltage in order to determine various electrical properties of the nanopore sensor, such as the series resistance (Rs) and the parasitic capacitance (Cp). See Dunbar, paragraphs [0021]-[0023] and [0055]-[0059] and FIGS. 9-10. The application of the step voltage is used as a calibration step so that the actual voltage applied across the nanopore sensor can accurately be known. See Dunbar, paragraph [0058]. In addition, Dunbar uses the calculated parasitic capacitance 

Examiners Response (B): As outlined above in Examiner Response (A), Dunbar discloses in Paras. 0021-0023 wherein a first voltage is applied to the system, a resistance is determined (which is dependent upon the capacitance according to Para. 0022), and a subsequent compensated voltage is applied which is equal to the initial voltage plus the compensation voltage (which is the current I times the calculated resistance Rs). The purpose of the compensation method is to apply a “predetermined voltage” by compensating for the determined resistance/parasitic capacitance [Paras. 0021-0022]. Ohms law is defined as V = I x R wherein the current times the resistance equals the voltage. It is clear from the teachings of Dunbar that the current times the calculated resistance is used to calculate the “compensated voltage” that is added to the initial voltage. Dunbar therefore teaches the application of a first voltage, and then the application of a second compensation voltage that compensates for the resistance/capacitance in the system such that the actual voltage is a predetermined voltage. This method is identical to the method of claim 11 wherein an initial value is determined and upon determining that the preset voltage is below the desired “predetermined voltage” (due to resistance/capacitance), the voltage is increased to 


Appellant's Argument (C): Appellant argues on Pgs. 7-8 that “In addition, with respect to independent claims 1 and 11, Dunbar fails to teach "wherein the first electrode is configured to facilitate non-Faradaic conduction of ionic current and forms a capacitance with ions in the electrolyte." Instead, Dunbar teaches a patch-clamp method of measuring current through a nanopore, which involves introducing a glass micropipette filled with an electrolyte and an electrode through a membrane containing the nanopore. See e.g., https://en.wikipedia.org/wiki/Patch_clamp. To enable more 

Examiners Response (C): Examiner notes that Appellant’s Argument (C) was addressed in the Final Rejection mailed 06/08/2021, but Appellant did not fully address the Examiner’s response. Appellant’s argument that Dunbar teaches a patch-clamp method that involves a glass micropipette filled with an electrolyte and an electrode through a membrane containing the nanopore is incorrect. In fact, Dunbar does not suggest the use of a micropipette anywhere in the disclosure. Dunbar expressly teaches a nanopore patch-clamp device that utilizes a nanopore wherein the preferred embodiment includes the nanopore sequencing device of Fig. 5 with the compensation sequencer schematic shown in Fig. 6 with the exception that the nanopore may comprise a cell membrane or a semi-conductive nanopore [see Paras. 0052-0053]. Although patch-clamp methods exist that utilize a glass micropipette, such devices and methods are not taught by or even described in Dunbar. To support the Office’s position, Kim et al. (J Kim, G Wang, WB Dunbar, K Pedrotti, An integrated Patch-clamp 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Appellants’ argument that the system implies a Faradaic electrode by the very mention of measuring electrode resistance and/or parasitic capacitances is not substantiated with facts. Parasitic capacitance, according to the definition provided at the link suggested by the Appellant, is merely “an unavoidable and usually unwanted capacitance that exists between the parts of an electronic component or circuit simply because of their proximity to each other”. It is unclear how the presence of parasitic capacitance, which exists because of components proximity to each other, would be exclusive to Faradaic electrodes only and Appellant has provided no support for such allegation. Appellant argues that “a non-Faradaic electrode that acts as a capacitor” and Dunbar expressly teaches the nanopore electrode capacitance Cn, which given Appellant’s own argument, implies that the electrode is a non-Faradaic electrode (i.e., it acts as a capacitor because it has an electrode capacitance CN and thus Appellants own argument supports the electrode being non-Faradaic) [Dunbar, Para. 0059]. The 


Appellant's Argument (D): Appellant argues on Pg. 8 that “The use of an electrode in a non-Faradaic manner requires that both the electrode material and the electrolyte composition be selected to avoid chemical reactions forming between the electrode and electrolytes. For example, Dunbar teaches KCI as an electrolyte in the buffer, but does not specify the electrode material. If the electrode is silver, application of voltage will cause the silver to react with KCI to form AgCl, which is a very common electrode material and electrolyte pairing when using an electrode in a Faradaic manner.”

Examiners Response (D): Examiner notes that Appellant’s Argument (D) was addressed in the Final Rejection mailed 06/08/2021, but Appellant did not fully address the Examiner’s response. It is first noted that the specific electrode material or electrolyte material is not claimed. Appellant’s argument that the device of Dunbar could possibly form a Faradaic process if a specific electrode is used is not supported by the N and thus the facts of the case support that interpretation wherein the electrodes are configured for and selected to perform a non-Faradaic conduction of ions. The device functions by measuring the transfer of ions across the nanopore is discussed in Para. 0006 and there is no discussion of any redox processes occurring in the method of Dunbar (i.e., no Faradaic reactions) while the method does discuss an electrode capacitance that forms (i.e., a non-Faradaic process). The Office therefore maintains the position that the electrodes in Dunbar are non-Faradaic electrodes that do not undergo redox/Faradaic reactions and Appellants argument that Dunbar could use electrodes that caused Faradic reactions is not convincing. The facts of record suggest that Dunbar measures the transfer of ions across the nanopore as the method of sequencing the DNA [Para. 0006] and thus one skilled in the art would certainly understand that plating said ions on the electrode surface such that they are unavailable for ionic conduction is neither expressly taught or implied by Dunbar. 


Appellant's Argument (E): Appellant argues on Pg. 8 that “Dunbar teaches determining the sensor series resistance by applying a voltage until a steady state response is achieved. With a Faradaic electrode, this is straightforward. However, with a non-Faradaic electrode that acts as a capacitor, a steady state measurement is not reached until the capacitor is fully charge, at which point the current through the electrode is zero, which does not allow for a series resistance to be determined”

Examiners Response (E): Examiner notes that Appellant’s Argument (E) was addressed in the Final Rejection mailed 06/08/2021, but Appellant did not fully address the Examiner’s response. As argued previously, it is unclear by the lack of references to the teachings of Dunbar which passages the Appellant is referencing. As noted previously, Dunbar expressly teaches the nanopore electrode capacitance Cn, which given Appellant’s own argument, implies that the electrode is a non-Faradaic electrode (i.e., it acts as a capacitor and thus has an electrode capacitance CN) [Dunbar, Para. 0059]. However, Dunbar teaches in Para. 0021 that “a step voltage is then applied to the non-inverting input of the patch-clamp system. The output voltage variation of the patch-clamp system converter in response to the step voltage is then obtained and from that output voltage variation, the series resistance Re of the electrode can be determined”. Dunbar therefore teaches wherein the electrode series resistance is obtained after the step voltage is applied expressly when there is a voltage variation, not when the voltage is in a steady state as argued by the Appellant.


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795                                                                                                                                                                                                        
Conferees:
/LUAN V VAN/Supervisory Patent Examiner, Art Unit 1795                                                                                                                                                                                                        
/KAJ K OLSEN/
Supervisory Patent Examiner, Art Unit 1700


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.